IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 42282

STATE OF IDAHO,                                  )   2014 Unpublished Opinion No. 866
                                                 )
       Plaintiff-Respondent,                     )   Filed: December 16, 2014
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
PETER CHARLES SEE,                               )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Lynn G. Norton, District Judge.

       Judgment of conviction and unified sentence of twenty-five years, with a
       minimum period of confinement of eight years, for aggravated assault upon law
       enforcement personnel and use of a deadly weapon in the commission of a
       crime, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge
                   ________________________________________________

PER CURIAM
       Peter Charles See pled guilty to aggravated assault upon law enforcement personnel, I.C.
§§ 18-915(1), 18-90l(b) and 18-905(a), and use of a deadly weapon in the commission of a
crime, I.C. § 19-2520. In exchange for his guilty plea, additional charges were dismissed. The
state also agreed not to pursue an allegation that See was a persistent violator. The district court
sentenced See to a unified term of twenty-five years, with a minimum period of confinement of
eight years. See filed an I.C.R 35 motion, which the district court denied. See appeals.



                                                 1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, See’s judgment of conviction and sentence are affirmed.




                                                   2